Citation Nr: 1453829	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  10-23 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).  

2.  Entitlement to an initial compensable rating for residuals of a right fifth metacarpal fracture, including arthritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran served on active duty from October 1984 to February 1988. 

The issues on appeal come before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  This case is now under the jurisdiction of the RO in Reno, Nevada. 

The Veteran testified at a March 2013 hearing before a Decision Review Officer (DRO).  A transcript is of record.

In February 2014, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in May 2014.  A transcript of the hearing is in the Veteran's file. 

The issue pertaining to head injury residuals has been recharacterized to comport with the evidence of record.

The issue of entitlement to service connection for residuals of a TBI being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At the hearing in May 2014, the Veteran withdrew his appeal of an initial compensable rating for residuals of a right fifth metacarpal fracture, including arthritis.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal with respect to an initial compensable rating for residuals of a right fifth metacarpal fracture, including arthritis, have been met.  38 U.S.C.A. §§ 7105(a), 7108 (West 2013); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the hearing in May 2014, prior to the promulgation of a decision, the Veteran requested that the issue of an initial compensable rating for residuals of a right fifth metacarpal fracture, including arthritis, be withdrawn.  There remain no allegation of errors of fact or law for appellate consideration and dismissal is warranted.  38 C.F.R. §§ 20.202, 20.204.  


ORDER

The appeal for an initial compensable rating for residuals of a right fifth metacarpal fracture, including arthritis, is dismissed.






REMAND

The Veteran seeks service connection for residuals of a TBI.  He testified that he sustained a TBI as a result of the head injury during service; the same injury resulting in his service-connected forehead scar.  

As reflected in the July 2009 rating decision, service connection for a forehead scar was established based on service treatment records showing that the Veteran sustained a laceration above his left eye while playing football during service in September 1986.  

In view of the evidence and the Veteran's assertions, a VA examination is warranted to determine the nature and etiology of residuals of a TBI.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA TBI examination by an appropriate medical professional.  The entire claim file, to include all electronic files, must be reviewed by the examiner.  

The examiner is to conduct all indicated tests.  

The examiner is to specifically determine if the Veteran suffers from residuals of a TBI. 

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any TBI residuals noted are related to his active service, to include the injury to the forehead during service in 1986.  


The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2013).





______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


